Per Curiam:
The relator, a patrolman in the police department of the city of New York, was dismissed the uniformed force. The charge was “neglect of duty, conduct unbecoming an officer and violation of the rules.” There were three written specifications of these charges. After a hearing the police commissioner determined that the relator was not guilty of the second and third specifications, but that he was guilty of the first, which reads: “ Said Patrolman Leo Shenfield, Shield No. 1249, having been informed that the carcass of a hog, the property of Richard Webber, 120th street and Third avenue, had been lost or stolen from a wagon on the morning of September 6th, 1912, on Central Park West, somewhere between 42d street and North River and 120th street and Third avenue, and that the samo was in the possession of one Herman Peters, No, 951 *858Columbus avenue, failed to take proper police action in the matter.” The commissioner determined also that the relator was guilty of the charge except as to the words “ conduct unbecoming an officer,” which doubtless means he made a finding of neglect of duty and violation of the rules. No rule, of a violation of which there is any evidence, is returned in the record. The charge of neglect of duty remains as the sole basis of the order of dismissal. Of what constituted the neglect of duty we have not been advised, and we cannot conceive of any legal duty that the relator neglected to perform. The determination should be annulled, with fifty dollars costs and disbursements, and the relator reinstated. Jenks, P. J., Burr, Carr, Rich and Stapleton, JJ., concurred. Determination annulled, with fifty dollars costs and disbursements, and relator reinstated.